Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,169,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of each corresponds.
Detailed analysis for claim 1 is provided below.
Claim 1 of Application
Patent ‘632
Comparison
An electronic device comprising:
Claim 1: An electronic device comprising:
Identical
a base layer;
Claim 1: a base layer;
Identical
a display layer disposed on the base layer;
Claim 1: a display layer disposed above the base layer;
Identical
an encapsulation layer disposed on the display layer; and 
Claim 1: an encapsulation layer disposed above the display layer; and
Identical
a sensing layer directly disposed on the encapsulation layer and comprising a first sensor 6part and a second sensor part spaced apart from the first sensor part;
Claim 1: a sensing layer directly disposed on the encapsulation layer and comprising a first sensor part and a second sensor part spaced apart from the first sensor part;
Identical
wherein: 8the first sensor part comprises first mesh lines and a first floating pattern spaced apart 9from the first mesh lines and surrounded by the first mesh lines;
Claim 1: wherein: the first sensor part comprises first mesh lines and a first floating pattern spaced apart from the first mesh lines and surrounded by the first mesh lines;
Identical
a first cut-out line connecting a portion from which some of the first mesh lines are 11removed and a second cut-out line surrounding the first floating pattern are defined in the first 12sensor part; and
Claim 1: a first cut-away pattern is defined in the first sensor part, the first cut-away pattern is defined by cutting away a portion of the first mesh lines, and the first cut-away pattern is defined between the first floating pattern and the second sensor part;
Claim 2: wherein the first floating pattern is electrically insulated from the first mesh lines.
The first cut-out line corresponds to the first cut-away pattern.  The second cut-out line forms due to complete spacing between the first floating pattern and the first mesh lines.
a length of the second cut-out line is longer than a length of the first cut-out line.
Claim 1: a first portion of the first mesh lines and a second portion of the first mesh lines are spaced apart with the first cut-away pattern interposed therebetween; and the first portion of the first mesh lines and the second portion of the first mesh lines are electrically connected to each other.
Claim 6: wherein the second cut-away pattern has a closed-loop shape.
Since the first cut-away pattern is not completely closed-loop but the second cut-away pattern is, the length of the second cut-away pattern would be longer than the length of the first cut-away pattern.

As analyzed above, the claimed subject matter of both the application and patent ‘632 corresponds to each other.  Therefore, it would have been obvious to modify claims 1, 2 and 6 of patent ‘632 as claim 1 of the application due to corresponding subject matter.  Similarly, claims 2-17 are rejected over claims 1-20 of patent ‘632.

Allowable Subject Matter
Claims 1-17 would be allowed with submission of terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches, inter alia, 
wherein: 8the first sensor part comprises first mesh lines and a first floating pattern spaced apart 9from the first mesh lines and surrounded by the first mesh lines; 10a first cut-out line connecting a portion from which some of the first mesh lines are 11removed and a second cut-out line surrounding the first floating pattern are defined in the first 12sensor part; and 13a length of the second cut-out line is longer than a length of the first cut-out line, of claim 1 (see GP1 and GP2; fig. 6B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628